[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] DATE OF SENTENCE:          DECEMBER 18, 1997 DATE OF APPLICATION:       DECEMBER 18, 1997 DATE APPLICATION FILED:    DECEMBER 18, 1997 DATE OF DECISION:          SEPTEMBER 28, 1999
Application for review of sentence imposed by the SuperiorCourt, Judicial District of Waterbury.
Docket No. CR97-261375
Thomas Nalband, Esq. Defense Counsel, for Petitioner.
Robin Lipsky, Esq. Assistant State's Attorney, for the State.
Sentence: AFFIRMED
 BY THE DIVISION:
On November 6, 1997, the petitioner entered a plea of guilty to the crime of Assault in the First Degree (a violation of C.G.S. § 53a-59, a class B felony) in return for a maximum sentence of ten years incarceration, execution suspended after serving 7 years incarceration, to be followed by a period of probation. The petitioner had a right under the plea agreement to argue for a lesser sentence. The court imposed a sentence of 10 years execution suspended after 4 1/2 years followed by a period of probation.
The underlying factual basis for the plea is that on August 7, 1997, the defendant, with others, assaulted a 15 year old CT Page 14205 male. The victim was in the roadway already having suffered injuries from petitioner's cohorts, when the victim was dragged to the side of the road apparently helpless and twitching when the petitioner continued to assault the victim. The victim suffered permanent injuries.
At the sentence review hearing, the counsel for the petitioner related that at the time of the assault, the petitioner had two children and was working two jobs in order to support herself and her children. Counsel stressed that the assault was "out of character" for the petitioner who had no prior criminal history, and that petitioner has consistently indicated her remorse and accepted responsibility for her actions from the beginning.
The defendant addressed the panel and requested a reduction in sentence due to her rehabilitation.
The counsel for the State emphasized the lasting effects of the assault on the victim.
Pursuant to Connecticut Practice Book § 43-23 et seq., the Sentence Review Division is limited in the scope of its review. The Division is to determine whether the sentence imposed "should be modified because it is inappropriate or disproportionate in the light of the nature of the offense, the character of the offender, the protection of the public interest and the deterrent, rehabilitative, isolative and denunciatory purposes for which the sentence was intended."
The Division is without authority to modify sentences except in accordance with the provision of Connecticut Practice Book § 43-23 et seq. and Connecticut General Statute § 51-194
et seq.
In reviewing the record as a whole, this Division finds that the sentencing court's actions were in accordance with the parameters of Connecticut Practice Book § 43-23 et seq.
The sentence imposed was neither inappropriate or disproportionate.
The sentence is AFFIRMED.
MIANO, J. CT Page 14206
KLACZAK, J.
NORKO, J.
Miano, J., Klaczak, J. and Norko, J. participated in this decision.